DETAILED ACTION
Remarks
The instant application having Application Number 17/112,977 filed on December 4, 2020 has a total of 11 claims pending in the application; there are 2 independent claims and 9 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations “automated data processing engine”, “API”, “engine” recited in claims 7, 8 and  9 respectively invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 8 is vague and indefinite because Examiner is not sure that the phrase "the API" is same as "an interactive API", recited in claim 7.  Claim 9 is vague and indefinite because Examiner is not sure that the phrase " the engine" is same as "an automated data processing engine", recited in claim 7.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993). Therefore, one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claimed invention.  Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP 2173.05(a)(I). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Paparella et al. (US Patent Publication No. 2011/0087683 A1, ‘Paparella’, hereafter) in view of Ukelson et al. (US Patent Publication No. 2007/0203931 A1, ‘Ukelson’, hereafter).

Regarding claim 1. Paparella teaches a method of automated data processing between disparate data systems using different schema (Paparella [0019] and Fig. 1 discloses disparate data systems using different schema), comprising: 
ingesting, based on input from an administrator, a data set with a schema that is stored having a first file type (Paparella [0026] Fig. 5 illustrates a method of making data from legacy systems available to users. At 500, a DataArk database component is configured with a pre-established data schema. The DataArk database component acts as a central storage component for disparate data sets); 
applying a version identifier to the data set; interrogating the data set to verify the schema (users may perform searches on the data to which they have been given access. For example, users permitted to view hospital billing information can perform a search for a patient or an account. Once found, the complete data set for the desired record will be viewable through one or more screens. …, an user is allowed to manipulate the data within the DataArk database component. Specifically, an user is allowed to add, edit or delete data. For example, for billing data sets the users seek to apply payments, adjustments and refunds to accounts.  For other datasets, demographic data for individuals may be edited. …, new information is added to the data by the users, Paparella [0029]); 
transforming the data set into a standardized data set based on a standardized mapping and standardized data type (data is extracted from the legacy systems and transformed into a text format. The extracted data is mapped into the DataArk database component, Paparella [0027]); 
applying a version number to the standardized data set (Paparella [0029], [0039]); and 
Paparella does not teach
outputting the data set into additional schema and data types based on interaction with the administrator; 
wherein the administrator is alerted to errors in transformation and completed transformations via an interactive user interface.  
However, Ukelson teaches
outputting the data set into additional schema and data types based on interaction with the administrator (Once the user is satisfied with the mapping specification, an executable file is rendered  from the mapping. The executable is configured to translate messages from the source XML schema version to a message in the target XML schema version according to the mapping, Ukelson [0039], [0043], [0047]); 
wherein the administrator is alerted to errors in transformation and completed transformations via an interactive user interface (a user interface showing an expression builder sheet. … If after the mapping is run, any of the elements has not been mapped, an entry would be shown in the Error column. Alternatively, the user could be presented with a report indicating which elements were not mapped. In addition, once a mapping is run, if any elements do not properly map and/or yield an error, the user can create a custom/manual mapping for that element, and re-run the mapping, Ukelson [0050-0051]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Paparella and Ukelson before him/her, to modify Paparella with the teaching of Ukelson’s creating and managing XML schema version transformation.  One would have been motivated to do so for the benefit of transforming schema versioning of large messaging schemas allowing users to easily standardize on a specific version of a schema, while enabling use of other versions of the same schema (Ukelson, Abstract and [0007]).
Regarding claim 2. Paparella as modified teaches, further comprising: interactively presenting an administrator with a work flow editor to enable an administrator to identify and modify rules applicable to the transforming of the data sets (Paparella [0029]). 
Regarding claim 7. Paparella teaches a system for automated data processing between disparate data systems using different schema (Paparella [0019] and Fig. 1 discloses disparate data systems using different schema), comprising: 
an automated data processing engine (Paparella [0021], [0026-0027], Figs. 2 and 5); 
an interactive API coupled to the automated data processing engine and administrators at entities having disparate data systems (Paparella [0021], [0026-0027], Figs. 2 and 5); 
provider databases coupled to the engine and the API storing schema, data set versions, rules, and workflows for each provider (Paparella [0021], [0026-0027], Figs. 2 and 5); 
wherein the automated data processing engine is configured to 
although claim 7 directed to a system, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the system recited in claim 7. Therefore; claim 7 is rejected for at least the same reason as claim 1 above.

Claims 3-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Paparella et al. (US Patent Publication No. 2011/0087683 A1, ‘Paparella’, hereafter) in view of Ukelson et al. (US Patent Publication No. 2007/0203931 A1, ‘Ukelson’, hereafter) and further in view of Chintalapati et al. (US Patent Publication No. 2022/0129798 A1, ‘Chintalapati’, hereafter).

Regarding claim 3. Paparella and Uchida do not teach, further comprising: 16Attorney Docket No.: 126641-5001 applying product rules and case rules stored uniquely for data set providers in the database to the transformation of data sets associated with respective providers.  
However, Chintalapati teaches further comprising: 16Attorney Docket No.: 126641-5001 applying product rules and case rules stored uniquely for data set providers in the database to the transformation of data sets associated with respective providers (rules, Chintalapati [0070-0071] and [0177]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Paparella, Ukelson and Chintalapati before him/her, to further modify Paparella with the teaching of Chintalapati’s system and method for extending and validating a semantic model for use with an analytic applications environment.  One would have been motivated to do so for the benefit of including an administrative console application and user interface that allows a user to view and validate a customer's data as loaded from their source environment into a data warehouse instance for use with other types of data analytics environments (Chintalapati, Abstract and [0007]).
Regarding claim 4. Paparella as modified teaches, further comprising: interactively presenting an administrator with a work flow editor to enable an administrator to identify and modify rules applicable to the transforming of the data sets (rules, Chintalapati [0070-0071] and [0177]). 
Regarding claim 5. Paparella as modified teaches, wherein the data type is JSON (Chintalapati [0113], [0115], [0140], [0144-0146]). 
Regarding claim 6. Paparella as modified teaches, wherein the data type is one of JSON, XML, .csv and pipe delimited (Chintalapati [0113], [0115], [0140], [0144-0146]). 
Regarding claims 8-11, the method steps of claims 3-6 substantially encompass the system recited in claims 8-11.  Therefore, claims 8-11 are rejected for at least the same reason as claims 3-6 above.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168